Citation Nr: 1115238	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from June 1944 to December 1945.  He died in January 2008, and the appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2010, the Board decided to obtain a medical expert opinion from a VA medical professional with the Veteran's Health Administration (VHA) to determine whether the Veteran's death was in any way related to his service-connected posttraumatic stress disorder (PTSD).  The Board received this requested VHA opinion in January 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died in January 2008; the immediate cause of death is listed as aspiration pneumonia, with diabetes mellitus, rheumatic arthritis, and aspiration as significant conditions contributing to his death. 

2.  Medical evidence also indicates that his fatal pneumonia was related to Alzheimer's disease.

3.  At the time of his death, service connection had been established for PTSD, residuals of a gunshot wound involving the lower extremities, and bilateral hearing loss.  

4.  After reviewing the claims file, a VA physician opined that it is at least as likely as not that the cause of the Veteran's death is related to his service-connected PTSD.

5.  The claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  The death of the Veteran was proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.   §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for the cause of the Veteran's death, thereby rending his DIC claim moot.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case).  

II.  Entitlement to Service Connection for the Cause of the Veteran's Death

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a).  To establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of the Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating the Veteran's death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, the Veteran's certificate of death demonstrates that he died in January 2008 due to aspiration pneumonia, which the record reflects was a complication of advanced Alzheimer's disease.  Also, diabetes mellitus, rheumatic arthritis, and aspiration were listed as significant conditions contributing to his death.  At the time of the Veteran's death, service connection had been established for PTSD, residuals of a gunshot wound affective the lower extremities, and bilateral hearing loss.  

The appellant claims that the Veteran's service-connected PTSD hastened the onset of his Alzheimer's disease, which, in turn, contributed to the overall mental and physical deterioration that culminated in his death.  Pursuant to the Board's VHA request, the Chief of the Psychiatry Section at a VA hospital submitted a medical opinion which supports the appellant's theory.

After reviewing the claims file, the VA psychiatrist answered "yes" to the following two questions.  (1) Is it at least as likely as not that the Veteran's service-connected PTSD contributed to or hastened the onset of his Alzheimer's related dementia?  (2) Is it at least as likely as not that the Veteran's cause of death is otherwise related to his PTSD or to any other aspect of his military service?   In answering yes to these questions, the VA physician cited to several studies showing a causal relationship between patients with PTSD and Alzheimer's disease, and that those patients with Alzheimer's disease tended not to live as long if they also suffer from PTSD.  

Since medical evidence clearly indicates that the Veteran's service-connected PTSD contributed to the cause of his death due to aspiration pneumonia, service connection for the cause of the Veteran's death is warranted in this case.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


III.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the Veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the same manner as if the Veteran's death were service connected."  38 U.S.C.A.      § 1318(a).  The Board's grant of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A, § 1310 already recognizes that the death of the Veteran is from a service-connected disability.

The Court indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and this aspect of the appellant's claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


